


110 HR 3126 IH: HOPE VI Improvement and Reauthorization Act

U.S. House of Representatives
2007-07-23
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 3126
		IN THE HOUSE OF REPRESENTATIVES
		
			July 23, 2007
			Ms. Waters (for
			 herself, Mr. Watt, and
			 Mr. Frank of Massachusetts) introduced
			 the following bill; which was referred to the
			 Committee on Financial
			 Services
		
		A BILL
		To reauthorize the HOPE VI program for revitalization of
		  severely distressed public housing, and for other purposes.
	
	
		1.Short title; references;
			 table of contents
			(a)Short
			 titleThis Act may be cited
			 as the HOPE VI Improvement and
			 Reauthorization Act of 2007.
			(b)ReferencesExcept as otherwise expressly provided in
			 this Act, wherever in this Act an amendment or repeal is expressed in terms of
			 an amendment to, or repeal of, a section or other provision, the reference
			 shall be considered to be made to a section or other provision of the United
			 States Housing Act of 1937 (42 U.S.C. 1437 et seq.).
			(c)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title; references; table of contents.
					Sec. 2. Purposes of program.
					Sec. 3. Authority to waive contribution requirement in cases of
				extreme distress or emergency.
					Sec. 4. Prohibition of demolition-only grants.
					Sec. 5. Repeal of main street projects grant
				authority.
					Sec. 6. Eligible activities.
					Sec. 7. Selection of proposals for grants.
					Sec. 8. Requirements for mandatory core components.
					Sec. 9. Annual report; availability of documents.
					Sec. 10. Definitions.
					Sec. 11. Conforming amendment.
					Sec. 12. Authorization of appropriations.
					Sec. 13. Extension of program.
					Sec. 14. Review.
					Sec. 15. Regulations.
				
			2.Purposes of
			 programSubsection (a) of
			 section 24 of the United States Housing Act of 1937 (42 U.S.C. 1437v(a)) is
			 amended—
			(1)in paragraph (1),
			 by inserting before through the following: located in
			 communities of all sizes, including small and medium communities,;
			(2)in paragraph (3)—
				(A)by inserting
			 low- and before very low-income; and
				(B)by striking
			 and at the end;
				(3)in paragraph (4), by striking the period at
			 the end and inserting ; and; and
			(4)by adding at the end the following new
			 paragraph:
				
					(5)promoting housing choice among low- and
				very low-income
				families.
					.
			3.Authority to waive
			 contribution requirement in cases of extreme distress or
			 emergencySubsection (c) of
			 section 24 is amended by adding at the end the following new paragraph:
			
				(4)Waiver
					(A)AuthorityThe
				Secretary may waive the applicability of paragraph (1) with respect to an
				applicant or grantee if the Secretary determines that circumstances of extreme
				distress or emergency, in the area that the revitalization plan of the
				applicant is to be carried out, directly affect the ability of the applicant or
				grantee to comply with such requirement.
					(B)RegulationsThe
				Secretary shall issue regulations to carry out this paragraph, which
				shall—
						(i)set forth such
				circumstances of extreme distress and emergency; and
						(ii)provide that such
				circumstances shall include any instance in which the area in which a
				revitalization plan assisted with amounts from a grant under this section is to
				be carried out is subject to a declaration by the President of a major disaster
				or emergency under the Robert T. Stafford Disaster Relief and Emergency
				Assistance
				Act.
						.
		4.Prohibition of
			 demolition-only grantsSection
			 24 is amended—
			(1)in
			 subsection (c)(3), by striking or demolition of public housing (without
			 replacement);
			(2)in the first
			 sentence of subsection (e)(3)—
				(A)by striking
			 demolition only,; and
				(B)by striking the
			 last comma; and
				(3)in subsection (e),
			 by adding at the end the following new paragraph:
				
					(4)Prohibition of
				demolition-only grantsThe Secretary may not make a grant under
				this section for a revitalization plan that proposes to demolish public housing
				without revitalization of any existing public housing dwelling
				units.
					.
			5.Repeal of main street
			 projects grant authoritySection 24 is amended—
			(1)by striking
			 subsection (n) (relating to grants for assisting affordable housing developed
			 through main street projects in smaller communities);
			(2)in subsection (a),
			 by striking the last sentence (that appears after and below paragraph
			 (4));
			(3)in subsection
			 (l)—
				(A)in paragraph (3),
			 by striking , including a specification of the amount and type of
			 assistance provided under subsection (n); and inserting ;
			 and;
				(B)by striking
			 paragraph (4); and
				(4)in subsection (m),
			 by striking paragraph (3).
			6.Eligible
			 activitiesParagraph (1) of
			 section 24(d) is amended—
			(1)in the matter
			 preceding subparagraph (A), by striking program and inserting
			 plan;
			(2)in subparagraph
			 (B), by inserting , and to other locations within the jurisdiction of
			 the public housing agency before the semicolon at the end;
			(3)in subparagraph (G), by striking
			 program and inserting plan;
			(4)in subparagraph (K), by striking
			 and at the end;
			(5)in subparagraph
			 (L)—
				(A)by striking
			 15 percent and inserting 25 percent; and
				(B)by striking the
			 period at the end and inserting a semicolon; and
				(6)by adding at the end the following new
			 subparagraphs:
				
					(M)necessary costs of ensuring the effective
				temporary and permanent relocation of residents displaced as a result of the
				revitalization of the project, including costs of monitoring as required under
				subsection (k); and
					(N)activities
				undertaken to comply with the provisions of (B)(vii) and (C)(xiii) of
				subsection (e)(2) and subsection (l) (relating to green
				developments).
					.
			7.Selection of proposals
			 for grants
			(a)Selection
			 criteriaSection 24(e) is
			 amended by striking paragraph (2) and inserting the following new
			 paragraph:
				
					(2)Grant award
				criteria
						(A)EstablishmentThe
				Secretary shall establish criteria for the award of grants under this
				section.
						(B)Mandatory core
				componentsThe criteria under
				this paragraph shall require that a proposed revitalization plan may not be
				selected for award of a grant under this section unless the proposed plan meets
				all of the following requirements:
							(i)Evidence of
				severe distressThe proposed
				plan shall contain evidence sufficient to demonstrate that the public housing
				project that is subject to the plan is severely distressed, which shall
				include—
								(I)a certification
				signed by an engineer or architect licensed by a State licensing board that the
				project meets the criteria for physical distress under subsection (t)(2);
				and
								(II)such other
				evidence that the project meets criteria for nonphysical distress under
				subsection (t)(2), such as census data, crime statistics, and past surveys of
				neighborhood stability conducted by the public housing agency.
								(ii)Resident
				involvement and servicesThe
				proposed plan shall provide for opportunities for involvement of residents of
				the housing subject to the plan and the provision of services for such
				residents, in accordance with subsection (g).
							(iii)Temporary
				relocation planThe proposed
				plan shall provide a plan for temporary relocation of households occupying the
				public housing project that is subject to the plan, in accordance with
				subsection (h), including a statement of the estimated number of vouchers for
				rental assistance under section 8 that will be needed for such
				relocation.
							(iv)Resident right
				to expanded housing opportunitiesThe proposed plan provides
				right of resident households to occupy housing provided under such
				revitalization plan in accordance with subsection (i).
							(v)One-for-one
				replacementThe proposed plan
				shall provide a plan that—
								(I)provides for replacement, in accordance
				with subsection (j), of each dwelling unit demolished or disposed of under such
				revitalization plan that, as of the date of the application for the grant, is
				occupied;
								(II)identifies the
				type of replacement housing that will be offered to tenants displaced by the
				revitalization plan;
								(III)contains such
				agreements with or assurances by the Secretary, State and local governmental
				agencies, and other entities sufficient to ensure compliance with subsection
				(j) and the requirements of section 18 applicable pursuant to subsection
				(p)(1); and
								(IV)contains such
				assurances or agreements as the Secretary considers necessary to ensure
				compliance with subsection (i)(2).
								(vi)Fair housing;
				limitation on exclusionThe proposed plan shall be carried out in
				a manner that complies with section (m) (relating to affirmatively furthering
				fair housing and limitation on exclusion).
							(vii)Green
				developmentsThe proposed plan complies with the requirement
				under subsection (l) (relating to green developments).
							(C)Mandatory graded
				componentsIn addition to the requirements under subparagraph
				(B), the criteria under this paragraph shall include the following
				factors:
							(i)Compliance with
				purposesThe extent to which
				the proposed plan of an applicant achieves the purposes of this section set
				forth in subsection (a).
							(ii)Capability and
				recordThe capability and
				record of the applicant public housing agency, public partners, proposed
				private development partners, or any alternative management entity for the
				agency, for managing redevelopment or modernization projects, meeting
				performance benchmarks, and obligating amounts in a timely manner, including
				any past performance of such entities under the HOPE VI program and any record
				of such entities of working with socially and economically disadvantaged
				businesses, as such term is defined in section 8(a)(4) of the Small Business
				Act (15 U.S.C. 637(a)(4)).
							(iii)Diversity
				outreachThe extent to which the proposed revitalization plan
				includes partnerships with socially and economically disadvantaged businesses,
				as such term is defined by section 8(a)(4) of the Small Business Act.
							(iv)Effectiveness
				of temporary relocation and one-for-one replacement plansThe likely effectiveness of the proposed
				revitalization plan for temporary and permanent relocation of existing
				residents, including the likely effectiveness of the temporary relocation plan
				under subparagraph (B)(iii) and the one-for-one replacement plan under
				subparagraph (B)(v).
							(v)Performance
				benchmarksThe achievability
				of the performance benchmarks proposed for implementation of the revitalization
				plan pursuant to subsection (o), which shall reflect the scope and scale of the
				project, while addressing the implementation deadlines for each of the
				components individually.
							(vi)LeveragingThe extent to which the proposed
				revitalization plan will leverage other public or private funds or assets for
				the project.
							(vii)Need for
				additional fundingThe extent
				to which the applicant could undertake the activities proposed in the
				revitalization plan without a grant under this section.
							(viii)Public and
				private involvementThe
				extent of involvement of State and local governments, private service
				providers, financing entities, and developers, in the development and ongoing
				implementation of the revitalization plan.
							(ix)Need for
				affordable housingThe extent
				of need for affordable housing in the community in which the proposed
				revitalization plan is to be carried out.
							(x)Affordable
				housing supplyThe extent of
				the supply of other housing available and affordable to families receiving
				tenant-based assistance under section 8.
							(xi)Project-based
				housingThe extent to which
				the proposed revitalization plan sustains or creates more project-based housing
				units available to persons eligible for residency in public housing in markets
				where the proposed plan shows there is demand for the maintenance or creation
				of such units.
							(xii)Green
				developments complianceThe
				extent to which the proposed revitalization plan—
								(I)in the case of residential construction,
				complies with the nonmandatory items of the national Green Communities criteria
				checklist identified in subsection (l)(1)(A), but only to the extent such
				compliance exceeds the compliance necessary to accumulate the number of points
				required under such subsection; and
								(II)in the case of non-residential
				construction, includes non-mandatory components of version 2.2 of the
				Leadership in Energy and Environmental Design (LEED) green building rating
				system for New Construction and Major Renovations, version 2.0 of the LEED for
				Core and Shell rating system, or version 2.0 of the LEED for Commercial
				Interiors rating system, as applicable, but only to the extent such inclusion
				exceeds the inclusion necessary to accumulate the number of points required
				under such system.
								(xiii)Hard-to-house
				familiesThe extent to which
				the one-for-one replacement plan under subparagraph (B)(v) for the
				revitalization plan provides replacement housing that is likely to be most
				appropriate and beneficial for families whose housing needs are difficult to
				fulfill.
							(xiv)OtherSuch other factors as the Secretary
				considers
				appropriate.
							.
			(b)Treatment of
			 low-income housing tax credit allocations; mandatory site
			 visitsSection 24(e), as amended by the preceding provisions of
			 this Act, is further amended by adding at the end the following new
			 paragraphs:
				
					(5)Treatment of
				low-income housing tax credit allocationIn the case of any application for a grant
				under this section that relies on the allocation of any low-income housing tax
				credit provided pursuant to section 42 of the Internal Revenue Code of 1986 as
				part of the revitalization plan proposed in the application, the Secretary
				shall not require that the first phase of any project to be developed under the
				plan possess an allocation of such low-income housing tax credits at the time
				of such application.
					(6)Mandatory site
				visitsNotwithstanding any
				other provision of law, the Secretary shall provide for appropriate officers or
				employees of the Department of Housing and Urban Development to conduct a visit
				to the site of the public housing involved in the revitalization plan proposed
				under each application for a grant under this section that is involved in a
				final selection of applications to be funded under this section. Site visits
				pursuant to this paragraph shall be used only for the purpose of obtaining
				information to assist in making such final selections, including information
				for use in determining whether the public housing projects involved in the
				application are severely distressed public
				housing.
					.
			8.Requirements for
			 mandatory core componentsSection 24 is amended—
			(1)by redesignating
			 subsections (h) through (m) as subsections (q) through (v),
			 respectively;
			(2)by redesignating
			 subsection (o) as subsection (w); and
			(3)by
			 striking subsection (g) and inserting the following new subsections:
				
					(g)Resident
				involvement and services
						(1)In
				generalEach revitalization
				plan assisted under this section shall provide opportunities for the active
				involvement and participation of, and consultation with, residents of the
				public housing that is subject to the revitalization plan during the planning
				process for the revitalization plan, including prior to submission of the
				application, and during all phases of the planning and implementation. Such
				opportunities for participation may include participation of members of any
				resident council, but may not be limited to such members, and shall include all
				segments of the population of residents of the public housing that is subject
				to the revitalization plan, including single parent-headed households, the
				elderly, young employed and unemployed adults, teenage youth, and disabled
				persons. Such opportunities shall include a process that provides opportunity
				for comment on specific proposals for redevelopment, any demolition and
				disposition involved, and any proposed significant amendments or changes to the
				revitalization plan.
						(2)NoticesIn
				carrying out a revitalization plan assisted under this section, a public
				housing agency shall provide the following written notices to each household
				occupying a dwelling unit in the public housing that is subject to, or to be
				subject to, the plan:
							(A)Notice of
				intentNot later than 12 months before submission of the
				application for a grant under this section for such plan, notice of—
								(i)the public housing
				agency’s intent to submit such application;
								(ii)the proposed
				implementation and management of the revitalized site;
								(iii)residents’
				rights under this section to participate in the planning process for the plan,
				including opportunities for participation in accordance with paragraph (1), and
				to receive comprehensive relocation assistance and community and supportive
				services pursuant to paragraph (4); and
								(iv)the public
				hearing pursuant to paragraph (3).
								(B)Notice of grant
				award and relocation optionsNot later than 30 days after notice
				to the public housing agency of the award of a grant under this section, notice
				that—
								(i)such grant has
				been awarded;
								(ii)describes the
				process involved under the revitalization plan to temporarily relocate
				residents of the public housing that is subject to the plan;
								(iii)provides the
				information required pursuant to subsection (h)(2) (relating to relocation
				options); and
								(iv)informs residents of opportunities for
				participation in accordance with paragraph (1).
								(C)Notice of grant
				agreement and relocation optionsNot later than 30 days after
				execution of a grant agreement under this section with a public housing agency,
				notice that—
								(i)specifically
				identifies the housing available for temporary relocation of resident of the
				public housing subject to the revitalization plan;
								(ii)sets forth the schedule for temporary
				relocation of residents of the public housing subject to the revitalization
				plan, including the dates on which such housing will be available for such
				relocation; and
								(iii)informs residents of opportunities for
				participation in accordance with paragraph (1).
								(D)Notice of
				replacement housingUpon the availability of replacement housing
				provided pursuant to subsection (j), notice to each household described in
				subsection (i)(1) of—
								(i)such
				availability;
								(ii)the process and
				procedure for exercising the right to expanded housing opportunities and
				preferences under subsection (i)(2); and
								(iii)opportunities for
				participation in accordance with paragraph (1) of this subsection.
								(E)OtherSuch
				other notices as the Secretary may require.
							(3)Public
				hearingThe Secretary may not make a grant under this section to
				an applicant unless the applicant has convened and conducted a public hearing
				regarding the revitalization plan, not later than 90 days before submission of
				the application for the grant under this section for such plan, at a time and
				location that is convenient for residents of the public housing subject to the
				plan.
						(4)ServicesEach
				recipient of a grant under this section shall—
							(A)provide each household who is residing at
				the site of the revitalization 12 months prior to the date of the application
				with comprehensive relocation assistance for a period that is the latter of the
				two periods referred to in subparagraph (B) with comprehensive relocation
				assistance; and
							(B)offer, to each such displaced resident and
				each low-income family provided housing under the revitalization plan,
				community and supportive services until the latter of—
								(i)the expiration of
				the two-year period that begins upon the end of the development period under
				the plan; and
								(ii)the date on which all funding under the
				grant for community and supportive services has been expended.
								(h)Temporary
				relocation programEach recipient of a grant under this section
				shall—
						(1)provide for each household displaced by the
				revitalization plan for which the grant is made to be relocated to comparable
				housing pursuant to section 18(a)(4)(A)(iii) and for payment of actual and
				reasonable relocation expenses of each such household pursuant to section
				18(a)(4)(B);
						(2)fully inform such households of all
				relocation options, which may include relocating to housing in a neighborhood
				with a lower concentration of poverty than their current residence or remaining
				in the housing to which they relocate;
						(3)establish
				strategies and plans that assist such displaced residents in utilizing
				tenant-based vouchers to select housing opportunities, including in communities
				with a lower concentration of poverty, that—
							(A)will not result in a financial burden to
				the family; and
							(B)will promote long-term housing
				stability;
							(4)establish and comply with relocation
				benchmarks that ensure successful relocation in terms of timeliness; and
						(5)notwithstanding
				any other provision of law, in the case of any tenant-based assistance made
				available for relocation of a household under this subsection, provide that the
				term during which the household may lease a dwelling unit using such assistance
				shall not be shorter than 150 days.
						(i)Right to expanded
				housing opportunities for resident households
						(1)In
				generalSubject only to paragraph (3), each revitalization plan
				assisted with a grant under this section shall make available, to each
				household occupying a dwelling unit in the public housing subject to a
				revitalization plan that is displaced as a result of the revitalization plan
				(including any demolition or disposition of the unit), occupancy for such
				household in a replacement dwelling unit provided pursuant to subparagraph (j).
				To exercise such right under this paragraph to occupancy in such a replacement
				dwelling unit, the household shall respond in writing to the notice provided
				pursuant to subsection (g)(2)(C) by the public housing agency.
						(2)PreferencesEach
				revitalization plan shall, in making dwelling units available to households in
				accordance with paragraph (1), provide preference to each such household for
				occupancy in a dwelling unit in the following locations, in the following
				order:
							(A)A dwelling unit in
				housing provided on the same site as the project occupied by the household
				prior to the revitalization plan, if available.
							(B)A dwelling unit in the same census tract or
				neighborhood, whichever is smaller, in which was located the project occupied
				by the household prior to the revitalization plan, if available.
							(C)A dwelling unit in a census tract or
				neighborhood, which ever is smaller, adjacent to the census tract in which was
				located the project occupied by the household prior to the revitalization plan,
				if available.
							(3)Reports to
				SecretaryThe Secretary shall
				require each public housing agency carrying out a revitalization plan assisted
				under this section to submit to the Secretary such reports as may be necessary
				to allow the Secretary to determine the extent to which the public housing
				agency has complied with this subsection and to which displaced residents
				occupy replacement housing provided pursuant to subsection (j).
						(j)One-for-one
				replacementEach revitalization plan assisted with a grant under
				this section under which any public housing dwelling unit is demolished or
				disposed of shall provide that—
						(1)for each such
				dwelling unit demolished or disposed of that, as of the date of the application
				for the grant, was occupied, the public housing agency carrying out the plan
				shall provide an additional dwelling unit through—
							(A)the acquisition or
				development of additional public housing dwelling units; or
							(B)the acquisition, development, or
				contracting (including through project-based assistance) of additional dwelling
				units that are subject to requirements regarding eligibility for occupancy,
				tenant contribution toward rent, and long-term affordability restrictions which
				are comparable to public housing units, except that subparagraphs (B) and (D)
				of section 8(o)(13) of the United States Housing Act of 1937 (42 U.S.C.
				1437f(o)(13); relating to percentage limitation and income-mixing requirement
				for project-based assistance) shall not apply with respect to vouchers used to
				comply with the requirements of this clause;
							(2)at least one-third
				of all such replacement units that are provided on the same site or sites as
				the project that is revitalized under the revitalization plan shall be public
				housing dwelling units;
						(3)such replacement
				units are provided—
							(A)only in the areas
				described in subparagraphs (A) through (C) of subsection (i)(2), except that
				upon a showing by a public housing agency that it is infeasible to provide all
				replacement units within the geographical areas described in such
				subparagraphs, the Secretary may waive the applicability of the requirement
				under this subparagraph (but not the requirement under paragraph (2)) to the
				extent necessary to permit the minimum number of replacement units to be
				located within other areas within the jurisdiction of the agency;
							(B)in the case of
				replacement units for demolished units, not later than 12 months after the
				demolition of the units; and
							(C)in a manner that
				results in decreased concentrations of poverty by location in a mixed-income
				community;
							(4)the public housing
				agency shall provide existing residents in public housing subject to the plan
				priority for occupancy in dwelling units in the revitalized housing that are
				public housing dwelling units, or for residents who can afford to live in other
				units, priority for those units in the revitalized community;
						(5)the demolition or disposition and
				relocation will be carried out in a manner that affirmatively furthers fair
				housing, as described in subsection (e) of section 808 of the Civil Rights Act
				of 1968 (42 U.S.C. 3608(e)); and
						(6)to the extent that
				the provision of such replacement or additional dwelling units, or
				redevelopment, is accomplished in phases over time, the ratio of dwelling units
				described in subparagraphs (A) and (B) of paragraph (1) that are provided in
				any such single phase to the total number of dwelling units provided in such
				phase is not less than the ratio of the aggregate number of such dwelling units
				provided under the revitalization plan to the total number of dwelling units
				provided under the revitalization plan.
						(k)Monitoring of
				displaced households
						(1)PHA
				responsibilitiesTo
				facilitate compliance with the requirement under subsection (i) (relating to
				right to expanded housing opportunities), the Secretary shall, by regulation,
				require each public housing agency that receives a grant under this section,
				during the period of the revitalization plan assisted with the grant and until
				all funding under the grant has been expended—
							(A)to maintain a
				current address of residence and contact information for each household
				affected by the revitalization plan who, as of the date 12 months prior to the
				date of the submission of the application for the grant, was occupying a
				dwelling unit in the housing that is subject to the plan; and
							(B)to provide such
				updated information to the Secretary on at least a quarterly basis.
							(2)Reports by
				secretaryNot less frequently than once every six months, the
				Secretary shall submit a report to the Congress that includes all information
				submitted to the Secretary pursuant to paragraph (1) by all public housing
				agencies and summarizes the extent of compliance by public housing agencies
				with the requirements under this subsection and subsection (i).
						(l)Green
				developments requirement
						(1)RequirementThe Secretary may not make a grant under
				this section to an applicant unless the proposed revitalization plan of the
				applicant to be carried out with such grant amounts meets the following
				requirements, as applicable:
							(A)Green
				communities criteria checklistAll residential construction under the
				proposed plan complies with the national Green Communities criteria checklist
				for residential construction that provides criteria for the design,
				development, and operation of affordable housing, as such checklist is in
				effect for purposes of this subsection pursuant to paragraph (3) at the date of
				the application for the grant, as follows:
								(i)The proposed plan
				shall comply with all items of the national Green Communities criteria
				checklist for residential construction that are identified as mandatory.
								(ii)The proposed plan shall comply with such
				other nonmandatory items of such national Green Communities criteria checklist
				so as to result in a cumulative number of points attributable to such
				nonmandatory items under such checklist of not less than—
									(I)25 points, in the
				case of any proposed plan (or portion thereof) consisting of new construction;
				and
									(II)20 points, in the case of any proposed plan
				(or portion thereof) consisting of rehabilitation.
									(B)LEED ratings
				systemAll non-residential
				construction under the proposed plan complies with version 2.2 of the LEED for
				New Construction rating system, version 2.0 of the LEED for Core and Shell
				rating system, or version 2.0 of the LEED for Commercial Interiors rating
				system, as such systems are in effect for purposes of this subsection pursuant
				to paragraph (3) at the time of the application for the grant, at least to the
				minimum extent necessary to be certified to the Silver Level under such system.
							(2)Verification
							(A)In
				generalThe Secretary shall verify, or provide for verification,
				sufficient to ensure that each proposed revitalization plan carried out with
				amounts from a grant under this section complies with the requirements under
				paragraph (1) and that the revitalization plan is carried out in accordance
				with such requirements and plan.
							(B)TimingIn
				providing for such verification, the Secretary shall establish procedures to
				ensure such compliance with respect to each grantee, and shall report to the
				Congress with respect to the compliance of each grantee, at each of the
				following times:
								(i)Not later than 60 days after execution of
				the grant agreement under this section for the grantee.
								(ii)Upon completion
				of the revitalization plan of the grantee.
								(3)Applicability and
				updating of standards
							(A)ApplicabilityExcept as provided in subparagraph (B), the
				national Green Communities criteria checklist and LEED rating systems referred
				to in subparagraphs (A) and (B) that are in effect for purposes of this
				subsection are such checklist and systems as in existence upon the date of the
				enactment of the HOPE VI Improvement and
				Reauthorization Act of 2007.
							(B)UpdatingThe
				Secretary may, by regulation, adopt and apply, for purposes of this section,
				future amendments and supplements to, and editions of, the national Green
				Communities criteria checklist and the LEED rating systems.
							(m)Fair housing;
				limitation on exclusion
						(1)Fair
				housingEach revitalization
				plan assisted under this section shall affirmatively further fair housing, as
				described in subsection (e) of section 808 of the Civil Rights Act of
				1968.
						(2)Limitation on
				exclusionExcept to the
				extent necessary to comply with the requirements of this section, housing
				provided under a revitalization plan of a public housing agency that is owned
				or managed, or assisted, by the agency shall be subject to the same policies,
				practices, standards, and criteria regarding waiting lists, tenant screening
				(including screening criteria, such as credit checks), and occupancy that apply
				to other housing owned or managed, or assisted, respectively, by such agency. A
				household may not be prevented from occupying a replacement dwelling unit
				provided pursuant to subsection (j) or any other dwelling unit provided under a
				revitalization plan, except to the extent specifically provided by any other
				provision of Federal law (including subtitle F of title V of the Quality
				Housing and Work Responsibility Act of 1998 (42 U.S.C. 13661 et seq.; relating
				to safety and security in public and assisted housing, subtitle D of title VI
				of the Housing and Community Development Act of 1992), (42 U.S.C. 13611 et
				seq.; relating to preferences for elderly and disabled residents), and section
				16(f) of the United States Housing Act of 1937 (42 U.S.C. 1437n(f); relating to
				ineligibility of persons convicted of methamphetamine offenses)).
						(n)Enforcement
						(1)Administrative
				enforcementIf the Secretary
				determines on the record after opportunity for an agency hearing, pursuant to a
				request made by any member of household described in subsection (i)(1) who is
				adversely affected or aggrieved by a violation of subsection (g), (h), (i),
				(j), or (k), that such a violation has occurred, the Secretary shall issue an
				order requiring the public housing agency committing such violation to cease
				and desist for such violation and to take any affirmative action necessary to
				correct or remedy the conditions resulting from such violation.
						(2)Availability of
				other remediesThe remedy under paragraph (1) shall be in
				addition to all other rights and remedies provided by law.
						(o)Performance
				benchmarks
						(1)In
				generalEach public housing
				agency that receives a grant under this section shall, in consultation with the
				Secretary and residents of the public housing subject to the revitalization
				plan for which the grant is made that are displaced as a result of the
				revitalization plan, establish performance benchmarks for each component of
				their revitalization plan.
						(2)Failure to meet
				benchmarksIf a public
				housing agency fails to meet the performance benchmarks established pursuant to
				paragraph (1), the Secretary shall impose appropriate sanctions,
				including—
							(A)appointment of an alternative administrator
				for the revitalization plan;
							(B)financial penalties;
							(C)withdrawal of funding under subsection (j);
				or
							(D)such other sanctions as the Secretary may
				deem necessary.
							(3)Extension of
				benchmarksThe Secretary shall extend the period for compliance
				with performance benchmarks under paragraph (1) for a public housing agency,
				for such period as the Secretary determines to be necessary, if the failure of
				the agency to meet such benchmarks is attributable to—
							(A)litigation;
							(B)obtaining
				approvals of the Federal Government or a State or local government;
							(C)complying with
				environmental assessment and abatement requirements;
							(D)relocating
				residents; or
							(E)any other reason
				established by the Secretary by notice published in the Federal
				Register.
							(4)Authority of
				SecretaryIn determining the
				amount of each grant under this section and the closeout date for the grant,
				the Secretary shall take into consideration the scope, scale, and size of the
				revitalization plan assisted under the grant.
						(p)Applicability of
				other laws
						(1)Section
				18Any severely distressed
				public housing demolished or disposed of pursuant to a revitalization plan and
				any public housing developed in lieu of such severely distressed housing shall
				be subject to the provisions of section 18. To the extent the provisions of
				section 18 conflict with or are duplicative of the provisions of this section,
				the provisions of this section solely shall apply.
						(2)URAThe
				Uniform Relocation and Real Property Acquisition Policies Act of 1974 shall
				apply to all relocation activities pursuant to a revitalization plan under this
				section.
						.
			9.Annual report;
			 availability of documentsSubsection (u) of section 24, as so
			 redesignated by section 8(1) of this Act, is amended—
			(1)by
			 inserting after paragraph (3) the following new paragraph:
				
					(4)the extent to
				which public housing agencies carrying out revitalization plans with grants
				under this section have complied with the requirements under subsection (i)
				(relating to right to expanded housing opportunities for resident households);
				and
					;
				and
			(2)by adding at the
			 end the following:
				
					To the
				extent not inconsistent with any other provisions of law, the Secretary shall
				make publicly available through a World Wide Web site of the Department of
				Housing and Urban Development all documents of, or filed with, the Department
				relating to the program under this section, including applications, grant
				agreements, plans, budgets, reports, and amendments to such documents; except
				that in carrying out this sentence, the Secretary shall take such actions as
				may be necessary to protect the privacy of any residents and households
				displaced from public housing as a result of a revitalization plan assisted
				under this
				section..
			10.DefinitionsSubsection (s) of section 24, as so
			 redesignated by section 8(l) of this Act, is amended—
			(1)in clauses (i) and
			 (iii) of paragraph (1)(C), by striking program each place such
			 term appears and inserting plan;
			(2)in paragraph
			 (3)—
				(A)by striking
			 Supportive and inserting
			 Community and
			 supportive;
				(B)by inserting
			 community and before supportive services; and
				(C)by inserting after
			 transportation, the following: employment and vocational
			 counseling, financial counseling, life skills training, ;
				(3)by redesignating
			 paragraph (3) as paragraph (5);
			(4)by inserting after
			 paragraph (2), the following new paragraph:
				
					(4)Significant
				amendment or changeThe term significant means, with
				respect to an amendment or change to a revitalization plan, that the amendment
				or change—
						(A)changes the use of
				10 percent or more of the funds provided under the grant made under this
				section for the plan from use for one activity to use for another;
						(B)eliminates an
				activity that, notwithstanding the change, would otherwise be carried out under
				the plan; or
						(C)changes the scope,
				location, or beneficiaries of the project carried out under the
				plan.
						;
			(5)by redesignating
			 paragraph (2) as paragraph (3); and
			(6)by
			 inserting after paragraph (1) the following new paragraph:
				
					(2)Comprehensive
				relocation assistanceThe
				term comprehensive relocation assistance means comprehensive
				assistance necessary to relocate the members of a household, and includes
				counseling, including counseling regarding housing options and locations and
				use of tenant-based assistance, case management services, assistance in
				locating a suitable residence, site tours, and other
				assistance.
					.
			11.Conforming
			 amendmentParagraph (1) of
			 section 24(f) is amended by striking programs and inserting
			 plan.
		12.Authorization of
			 appropriationsSubsection
			 (v)(1) of section 24, as so redesignated by section 8(1) of this Act, is
			 amended by striking all that follows section and inserting
			 $800,000,000 for each of fiscal years 2008 through 2015.
		13.Extension of
			 programSubsection (w) of
			 section 24, (as so redesignated by section 8(1) of this Act) is amended by
			 striking September 30, 2006 and inserting September 30,
			 2015.
		14.ReviewThe Comptroller General of the United States
			 shall—
			(1)conduct a review of activities, actions,
			 and methods used in revitalization plans assisted under section 24 of the
			 United States Housing Act of 1937 to determine which may be transferable to
			 other federally-assisted housing programs; and
			(2)make recommendations to the Congress
			 regarding the activities, actions, and methods reviewed under paragraph (1) not
			 later than September 30, 2010.
			15.RegulationsSection 24, as amended by the preceding
			 provisions of this Act, is further amended by adding at the end the following
			 new subsection:
			
				(x)RegulationsNot later than the expiration of the
				120-day period beginning on the date of the enactment of the
				HOPE VI Improvement and Reauthorization Act
				of 2007, the Secretary shall issue regulations to carry out this
				section, including the amendments made by such
				Act.
				.
		
